Exhibit 10.3


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.






AMENDMENT 6 TO
LOAN ORIGINATION AGREEMENT


This Amendment 6 to Loan Origination Agreement (this “Amendment”) is made
effective as of April 1, 2019 by and between GreenSky, LLC (f/k/a GreenSky Trade
Credit, LLC) (“Servicer”) and Regions Bank (“Regions”).


RECITALS
    
WHEREAS, Servicer and Regions entered into that certain Loan Origination
Agreement dated as of November 25, 2014, as amended (collectively, the
“Origination Agreement”); and


WHEREAS, Servicer and Regions wish to amend the Origination Agreement as set
forth herein;


NOW THEREFORE, for and in consideration of the mutual obligations and conditions
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, Servicer and
Regions agree as follows:


1.
Recitals. The above recitals are incorporated herein and deemed a part of this
Amendment.



2.
Capitalized Terms. Capitalized terms used but not otherwise herein defined are
used as defined in the Origination Agreement.



3.
Amendment to Origination Agreement.



a.
Schedule B to the Origination Agreement is hereby amended by adding the
following as a new item “d” in the “[*****]” category of the “[*****]”
subsection under the heading “[*****]” contained therein:



“d. [*****]”


b.
Schedule B to the Origination Agreement is hereby amended by adding the
following as a new item “H” in the “[*****]” subsection under the heading
“[*****]” contained therein:



“H.    [*****]”


c.
Schedule B to the Origination Agreement is hereby amended by adding a new item
“C” in the “[*****]” section:



“C.    [*****]”


4.
Incorporation. This Amendment is hereby incorporated into, shall be a part of,
and is subject in all respects to the terms of the Origination Agreement. Except
as amended by





--------------------------------------------------------------------------------




this Amendment, all the terms, conditions and covenants of the Origination
Agreement are valid, shall remain in full force and effect, and are hereby
ratified and confirmed; provided that the event of any inconsistencies between
the terms this Amendment and the terms of the Origination Agreement, the terms
of this Amendment shall control with respect to the express subject matter
hereof.


5.
Entire Agreement. The Origination Agreement, as amended by this Amendment,
contains the entire agreement of the parties with respect to the matters covered
and no other prior promises, negotiations or discussions, oral or written, made
by any party or its employees, officers or agents shall be valid and binding.



6.
Counterparts and Signatures. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or PDF, and a fax or PDF of an original
signature shall be deemed the equivalent of an original.





[signature page follows]


















































3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Amendment by their
respective authorized representatives as of the date first set forth above.




GREENSKY, LLC




By:     /s/ Timothy D. Kaliban        
Name:    Timothy D. Kaliban
Title:    President




    


REGIONS BANK




By:     /s/ Craig Williams            
Name:    Craig Williams
Title:    EVP / Assistant General Counsel




3